Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered May 8, 1986, convicting him of burglary in the second degree and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence. By decision and order dated December 28, 1987 [135 AD2d 847], this court held the appeal in abeyance pending a hearing arid report with respect to that branch of the defendant’s omnibus motion which was to suppress identification testimony. Upon completion of the ordered hearing, the court denied that branch of the defendant’s omnibus motion.
Ordered that the judgment is affirmed.
After a review of the record of the suppression hearing, we find no basis for disturbing the hearing court’s findings that (1) the complainant’s identification of the defendant in a police car shortly after the incident was not unduly suggestive (see, People v Sivels, 134 AD2d 381, lv denied 70 NY2d 1011; People v Bantum, 133 AD2d 699, lv denied 70 NY2d 929; People v Dennis, 125 AD2d 325, lv denied 70 NY2d 645), and (2) there was an independent basis for the complainant’s in-court identification of the defendant (see, People v Washington, 111 AD2d 418, lv denied 66 NY2d 768).
Viewing the trial evidence in a light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]). Mollen, P. J., Lawrence, Weinstein and Kooper, JJ., concur.